Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 1 of 16 Page |D #124

lN THE UNITED STATES DISTRICT COURT
EOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
Plaintiff, §
vs. v § CRIMINAL NO. l7-cr-3()090-MJR
TEREZE L. FENDERS ON, §
Defendant. §
PLEA AGREEMENT
The attorney for the United States and the attorney for the Defendant have engaged in
discussions and have reached an agreement, pursuant to Federal Rule of Crirninal Procedure
ll(c)(l)(A-B). The terms are as follows:
- l I. Charges. Penthies, and Elements{
l. Defendant understands the charge<s) contained in the Indictrnent and Will plead
guilty to Counts l, 3, & 4 of the Second Superseding lndictrnent. Defendant understands the

essential elements of these counts and the possible penalties, as set forth below:

 

l) The defendant knowingly [possessed; _
received] a [iirearm]; and

Imprisonment: NMT 10 years-

;?§;i;;°:f;" Fine: NMT $250,000 2) At the time ofthe charged act, the
, Supervised Release: NMT 3 defendant Was a convicted felon; and
1 _ FELoN years,
Special Assessment: $100 (per 3) [Such possession Was in or affecting

18 USC § 922(g) count) ~ commerce] or [the [flreann] had been

shipped or transported in interstate or `
foreign commerce].

 

 

 

 

 

 

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 2 of 16 Page |D #125

 

 

 

. l) The defendant knowingly caused bodily
ATTEWTING TO Imprisonment: NMT 20 years injury to T R.; and
RETALIATE Fine: NMT $250,000 ,
3 ‘ AGAINST A WITNESS Supervised Release: NMT 3 2) The defendant did so with intent to
OR INFCRMANT years’ retaliate against T.R. for any
` Special Assessment: $lOO (per information relating to the possible
count) commission of a federal offense given
18 U'S'C' § 1513(b) by T.R. to a law enforcement ofiicer.
l) The defendant committed the crime of
Retaliating Against a Witness, as
char ed in Count 3 of the Second
DISCHARGE OF A Imprisonment: NLT 10 years Su egrsed]-n indictment ~ `
FIREARM IN Fine= NMT $250,000 p g ’
4 CONNECTION WlTH Supervised Release: NMT 3 _ _
A CRIME OF years 2) The defendant lmowlngly dlScharged a
VIOLENCE Special Assessment: $100 per HI€aI`m; and
18 U.S.C. § 924(0) Co‘mt
3) v The use of the firearm was during and d

 

 

 

 

in relation to the crime charged in
Count of t `ctrnent. '
m l-’

 

Defendant committed acts that satisfy each of the essential elements listed above.'

The defendant further acknowledges that he was on pre-trial release, pursuant to an order

of the United States District Court for the Southern District of Illinois, dated September 20,

2017, (Cause No. 3:l7~cr-30090-MJR, Doc. 12) that notified him of the potential effect and

consequences of committing an offense While on pretrial release. Thereafter, on or about October

22, 2017, the defendant committed the offenses set forth in Counts 3 and 4 of the Second

Superseding lndictment, in violation of Title 18, United States Code, Section 3147. Thus, a

sentence of imprisonment imposed under 18 U.S.C. § 3147 must run consecutively to any other

sentence of imprisonment

2. 'The United States agrees to dismiss Counts 2, and 5 at the time of sentencing

 

Case 3:17-cr-30090-I\/|.]R' Document 65 Filed 10/18/18 Page 3 of 16 Page |D #126

3. Title 18, United States Code, Section 3013 requires the Court to assess a $100
“special assessment” per felony count. Defendant understands that the special assessment will be
due immediately at the time of sentencing

4. Defendant understands that the United States may recommend, and the Court may
impose, a fine, costs of incarceration, and costs of y supervision The lDefendant agrees to n
participate in the Inmate Financial Responsibility Program to help satisfy any financial
obligations

5. Defendant shall provide the United States Probation Office with all information

b requested to prepare the Presentence Report, including signing all releases. Defendant agrees that
the Probation Office may share any financial information With the United States Attorney’s
Office and Defendant Waives any rights Defendant may have under the Right to Financial
Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a
financial statement, at the direction of the United States Attorney’s Office.

lI. Advisory Sentencing Guidelines y

l. Defendant understands that in determining the sentence, the Court is obligated to
consider the minimum and maximum penalties allowed by laW. In determining what sentence to
impose, the Court will also calculate and consider the applicable range under the U.S. Sentencing
Guidelines. The Court will ultimately determine the sentence after hearing the arguments of the

parties and considering the sentencing factors set forth at 18 U.S.C. §3553(a), Which include:

v j (i) the nature and circumstances of the offense and the history and
characteristics of the defendant;

(ii) the need for the sentence imposed to reflect the seriousness of the offense,
promote respect for the laW, and provide just punishment for the offense,
afford adequate deterrence to criminal conduct, protect the public from
further crimes of the defendant, and provide the defendant with needed

 

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 4 of 16 Page |D #127

educational or vocational training, medical care, or other correctional
treatment lin the most effective manner;

(iii) the kinds of sentences available;

(iv) the need to avoid unwarranted sentencing disparities among defendants
with similar records Who have been found guilty of similar conduct; and

(v) the need to provide restitution to any victim of the offense.

2. Pursuant to Federal Rule of Criminal Procedure ll(c)(lj(B), the Court is'not
bound by the parties’ calculations of the US Sentencing Guidelines range set forth in this Plea
Agreement or by the parties’ sentencing recommendations Therefore, the Court may impose a

‘ different sentence than What is described in this Plea Agreement - anywhere between the
minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a
different Sentence than What is described in this Plea Agreement, the parties shall not be
permitted to Withdraw from the Plea Agreement and the Defendant will not be permitted to
withdraw the guilty plea.

3. _The United States and Defendant submit that Defendant will have‘the following `
advisory US Sentencing Guidelinerange: Offense Level Q, Criminal History Category of lH,

Irnprisonment range of 108-135 months, and Fine range of $25 000-$250 000. US_» Sentencing

 

Guideline Section 2K2.4 also provides that the guideline imprisonment range for Count 5 is the

minimum term of imprisonment required by the statute, which is an additional 120 months.l

4. The parties agree that the applicable advisory Guideline calculation is as follows:

 

 

 

 

 

 

 

 

Group 1
_ Count 1: 18 U.S.C. § 922(g) (Felon in Possession, Feb. 5, 2016)
§2K2.l(a)(2) Base offense level 24
§2K2. l(b)(6)(B) Possessed in connection`with another felony offense +4
§3Cl.l ` lmpeding the administration of justice +2

 

 

Case 3:17-cr-30090-|\/|.]R Document 65

Fi|_ed 10/18/18 Page 5 of 16 Page |D #128

 

 

Group 1 Total

30'

 

 

Group 2
Count 4: 18 U.S.C. § 1513 (Retaliation, Oct. 22, 2017)

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 3D1.1(a)(3)_

§2A2.2(a) Base Offense Level 14
§2A2.2(b)(2)(A) a firearm was discharged +5
§2A2.2(b)(3)(B) Serious Bodily Injury `+5

§3Cl .3 Commission of offense while on release _ +3
Group 2 Total 27
Non-grouping offense:
Count 5: 18 U.S.C. § 942(c) (Predicated on Retaliation)
§2K2.4 The guideline sentence is the minimum term of imprisonment n/a
required by the statute, which is 120 months.
§3Dl.l(a)(2) & MultijCount Grouping
§3Dl.3 Offense levels applicable for each group:
0 Group l: 30 30
» Group 2: 27
Highest offense level: 30 »
+2

Total units: 2 units, increase of 2. Breakdown: Group l: l unit; Group 2: l
unit -

 

 

 

§3E1.1

(- 3)

 

 

 

 

 

 

5. Acceptance of Responsibility: The parties acknowledge that conduct resulting

in an enhancement under §3C1.1 (Obstructing or Impe'ding the Administration of Justice)

ordinarily indicates that the defendant has not accepted responsibility for his criminal conduct. _

Application Note l provides that there may, however, be extraordinary cases in which

adjustments under both §§3€1 .l and 3El.l may apply. Defendant and the Government agree that

 

Case 3:17-cr-30090-|\/|.]-R Document 65 Filed 10/18/18 Page 6 of 16 Page |D #129

Defendant has voluntaan demonstrated a recognition and affirmative accerLance of personal

responsibility for this criminal conduct, and the Government will recommend a reduction of 2

 

Levels. See U.S.S.G. § 3El.1. The parties also agree that the Defendant qualifies for an
additional 1 Level reduction 131 timely notifying authorities of an intention mlead guilty
thereby permitting the government to avoid preparing for trial and permitting the government
and the court to allocate their resources efficiently However, a reduction for acceptance of
responsibility is dependent on Defendant not committing any acts or taking any position prior to
sentencing inconsistent With acceptance-of responsibility, including falsely denying, or
frivolously contesting, relevant conduct or committing any acts constituting obstruction of

j ustice.

6. The parties submit thatit appears that Defendant has amassed Six g6) Criminal

History points and that, therefore, the Sentencing Guideline Criminal History Category is III.

That determination is based upon the following information:

 

 

 

 

 

 

4/27/98 MFG/Del of Controlled Felony - Class 2
Substances 18 months probation is
97CF143301 the original sentence
Date of offense: - Multiple probation §4A1.2(e)(3)
10/29/ 1997 violations, and his '
probation Was terminated
unsuccessfully on June 1,
2005
4/27/98 MFG/Del of Controlled Felony - Class 2
Substances 18 months probation is
` 97CF143302 the original sentence
Date of offense: Multiple probation §4A1.2(e)(3)
10/30/1997 viol'ations, and his
probation Was terminated
unsuccessfully on June l,
2005

 

 

 

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 7 of 16 Page_ |D #130

 

 

 

 

 

 

 

 

 

6/1/05 Involuntary Manslaughter Felony - Class 3 `
05CF 93 6 ` '
years imprisonment §4A1_l(a) 3
Date of offense: 9-17-2004
6/1/17 Man/Del Cannabis Felony ~ Class l
15CF109501 36 months probation
from 6/1/201_7 _ §»4A1'1(C) 1
Date ofoffense: 3-12-2015 6/01/2020.
10/22/ 17 Commission of offense Man/Del Cannabis
' while on release 15CF109501
Felony - Class l
36 months probation _
from 6/1/2017- §4Al.l(d) 2
6/01/2020.
The DOO in the shooting
case is October 22, 2017

 

 

 

 

Total Points 6

 

 

_ Criminal History Category III

The parties acknowledge that the Defendant is in the best position to know if his criminal history

information is correct and complete. If it is not, the sentencing calculations reflected in this Plea

Agreement may be substantially impacted. Defendant further recognizes that the final calculation

will be determined by the Court after considering the Presentence Report, the views of the

parties, and any evidence submitted Regardless of the criminal history found by the Court, the

parties will not be able to withdraw from this plea agreement and the Defendant will not be able

to withdraw the guilty plea

7.l

The parties reserve the right to argue for, present testimony, or otherwise support

the Probation Office's or the Court's findings as to Offense Level and Criminal History Category,

Which may be different from the calculations set forth in this Plea Agreement.

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 8 of 16 Page |D #131

II_I. Sentencing Recommendat_ions

1. The Defendant agrees not to seek a sentence below the low end of the applicable
Guideline range, as determined by the Court. The United States agrees to recommend a sentence
1 within the applicable Guideline range as determined by the Court.

IV. Limitation of Plea Agreement & Breach of the Agreement

1. All agreements between the parties are written and no other promises,
inducements, representations, or threats were made to induce Defendant to enter into the Plea
Agreement and Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation
of Facts, and any supplements, make up the entire agreement between the United States and
Defendant and supersedes any other agreement, oral or Written. The terms of this Plea
Agreement can be modified only in.writing signed by all of the parties.

2. The United States will file a sealed supplement to this plea agreement, as required
in every case in the Southern District of Illinois. That supplement may, or may not, include
additional terms. If additional terms are included in the supplement, they are incorporated and
made a part of this Plea Agreement

3. Defendant understands and acknowledges that the Plea Agreement is limited to

~ _ the Southern District of Illinois, and cannot bind other federal, state or local prosecuting

authorities Defendant further understands and acknowledges that the Plea Agreement does not
prohibit the United States, any agency thereof, or any third party from initiating or prosecuting
any civil proceedings directly or indirectly involving Defendant.

4. lf the Defendant commits any violation of local, state or federal law (other than a
petty traffic offense), violates any condition of release, violates or fails to perform any term of

this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.`S.

/

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 9 of 16 Page |D #132

Probation Office, or fails to appear for sentencing the United States, at its option, may ask the
Court to be released from its obligations under this Plea Agreement The United States may also,l
in its sole discretion, proceed With this Plea Agreement and may advocate for any sentencing
position supported by the facts, including but not limited to obstruction of justice and denial of
acceptance of responsibility No action taken or recommendation made by the Govemment
pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea.

5. Additionally, Defendant agrees that in the event of Defendant’s material breach of
this Plea Agreement, or if Defendant is permitted to withdraw Defendant’s guilty plea, that any
and all statements made by Defendant, Whether under oath or not, at the change of plea hearing,
and any evidence derived from such statements, are admissible against Defendant in any
prosecution of or action against Defendant Defendant knowingly and voluntarily Waives any
argument under the United States Constitution, any statute,` Rule 410 of the Federal Rules of
Evidence, Rule 1 1(f) of the F ederal Rules of Criminal Procedure_, or any other federal rule, that
the statements or any evidence derived from any statements should be suppressed or are
inadmissible

V. Defendant’s Waiver of Rights, Conseguence-s of Plea of Guilty. and Appeal Waiver

1. The Defendant has the right to be represented by counsel, and if necessary, to
have the Court appoint counsel at trial and at every other stage of the proceeding Defendant’s
counsel has explained the Waivers of rights, and the consequences of those Waivers, that are
contained in this Plea Agreement Defendant fully understands that, as a result of the guilty plea,
no trial Will occur and that the only action remaining to be taken in this case is the imposition of

the sentence

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 _ Page 10 of 16 Page |D #133

2. ' By pleading guilty, Defendant fully understands that Defendant is waiving the
following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a
public and speedy trial; the right to file pretrial motions, including motions to suppress or
exclude evidence; the right at such trial to a presumption of innocence; the right to require the
United States to prove the elements of the offenses charged against Defendant beyond a
reasonable doubt; the right not to testify; the right not to present any evidence; the right to be
l protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence; and the right to compel the
attendance of Witnesses.

3. The Defendant acknowledges that Title 18, United States Code, Section
3143(a)(2) requires that upon the Court’s acceptance of a plea of guilty in this case, the Court
must order Defendant detainedpending sentencing, in the absence of exceptional circumstances
as set forth in Title 18, United States Code, Section 3145 (c). United States and the Defendant
agree that there are no exceptional circumptances that Would iustifv Defendant’s release
pending sentencing

4. v Defendant understands that by pleading guilty, Defendant is Waiving all appellate
issues that might have been available if Defendant had exercised the right to trial.

5. v Defendant is aware that Title 18, Title 28, and other provisions of the United
States Code afford every defendant limited rights to contest a conviction and/or sentence through
appeal or collateral attack HoWever, in exchange for the recommendations and concessions
made by the United States in this Plea Agreement, Defendant knowinglLand voluntarily
waives the right to seel_§ modification of or contest any aspect of the conviction or sentence

in any type of proceeding, including the manner in Which the sentence was determined or

10

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 11 of 16 Page |D #134

imposed, that could be contested under Title 18 or Title 28,' or under any other provision of
federal law, except that if the sentence imposed is in excess of the Sentencing Guidelines as
determined by the Court (or any applicable statutory minimum, whichever is greater), Defendant
reserves the right to appeal the substantive reasonableness of the term of imprisonment
Defendant acknowledges that in the event such an appeal is taken, the United States reserves the
right to fully and completely defend the sentence imposed, including any and all factual and legal
findings supporting the sentence, even if the sentence imposed is more severe than that
recommended by the United States.

6. _ Defendant’s Waiver of the right to appeal or bring collateral challenges shall not
apply to: l) claims of ineffective assistance of counsel; 2) any Subsequent change in the
interpretation of the law by the United States Supreme Court or the United States Court of
Appeals for the Seventh Circuit that is declared retroactive by those Courts and that renders
Defendant actually innocent of the charges covered herein; and 3) appeals based upon
Sentencing Guideline amendments that are made retroactive by the United States Sentencing
Commission (see U.S.S.G. § lBl.lO). The United States reserves the right to oppose such
claims for relief.

7. Except as expressly permitted in paragraphs 5 and 6 (directly above), Defendant
acknowledges that any other appeal or collateral attack may be considered a material breach of
this Plea Agreement and the United States reserves the right to take any action it deems
appropriate to have a court declare that Defendant has materially breached this Plea Agreement

8. _ Defendant’s Waiver of appeal and collateral review rights shall not affect the
United States’ right to appeal Defendant’s sentence pursuant to Title 18, United States Code,

Section 3742(b). This is because United States Attorneys lack any right to control appeals by the

11

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 12 of 16 Page |D #135

United States, through plea agreements or otherwise; that right belongs to the Solicitor General.`
28 C.F.R. § 0.20(b). 7

§. Defendant hereby Waives all rights, Whether asserted directly or _by a
representative, to request or receive from any Department or Agency of the United States any d
records pertaining to the investigation or prosecution of this case, including without limitation,
' any records that may be sought under the Freedom of Inforrnation Act7 Title 5, United States
Code, Section 552, or the Privacy Act of 1974, Title 5_, United States Code7 Section 552a.

10. Defendant waives all claims under the Hyde Amendment, Title 18, United States l
Code, Section 3006A, for attorney’s fees and other litigation expenses arising out of the
investigation or prosecution of this matter. -

ll. Defendant Waives all civil claims against the United States _or any official Working
on behalf of the United States during the investigation or prosecution of this matter.

VI. Forfeiture

l. Agreement to forfeit assets.

 

_ The Defendant agrees to forfeit to the United States immediately and voluntarily any
firearms and ammunition which are subject to forfeiture pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 246l(c). The items to be forfeited include: a Taurus, PT92A_F,_ 9mm semi-automatic
pistol, bearing serial number TSL55995.

All assets to be forfeited include property used or intended to be used to facilitate the
commission of the offense to Which the Defendant is pleading guilty as Well as any and all property
constituting proceeds from said offense v

The Court finds that said items are forfeitable; however, the United States may, at its

discretion, proceed with the destruction of said items Without completing the forfeiture process

12

 

Case 3:17-cr-30090-|\/|.]R Docu'ment 65 Filed 10/18/18 Page 13 of 16 Page |D #136

against same.

The United States may abandon forfeiture of any of the items by filing notice of same with
the Court.

2. Assist in recovery of assets

The Defendant agrees to forfeit all interests in the properties as described above and to take
Whatever steps are necessary to pass clear title to the United States These steps include but are
not limited to, the surrender of title, the signing of a consent decree of forfeiture, the signing of
any other documents necessary to effectuate such transfers, and the execution of withdrawals of
any claims or defenses Which may have previously been asserted against the forfeiture of any of
the property. The Defendant further authorizes his/her attorney to execute on the Defendant’s
behalf any documents requested by the Government to effectuate the forfeitures

The Defendant agrees to consent to any civil or administrative forfeiture brought against v
the property>described above pursuant to 21 U.S.C. § 881. The Defendant waives service of
process or notice in'any such civil or administrative proceeding and agrees that an order for
forfeiture may be entered in said civil or administrative proceeding without further notice or
hearing

If requested by the Government, all steps necessary to locate property and to pass title to
the United States shall be completed before the Defendant’s sentencing

The Defendant agrees that forfeiture of the Defendant’s assets shall not be treated as
satisfaction of any fine, restitution, costs of imprisonment, or any other penalty this Court may
impose upon the Defendant in addition to forfeiture

3. Waiver of rights

The Defendant further specifically Waives the following constitutional or legal rights which

13

 

 

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed_10/18/18 Page 14 of 16 Page |D #137

he may otherwise possibly have had:

l.

(a) Any right to assert that the forfeitures violate the 8th Amendrnent of the
Constitution or otherwise constitute an excessive fine or forfeiture or cruel and
unusual punishment

(b) Any right to assert that the imposition of the forfeitures constitutes jeopardy
with respect to the constitutional prohibition against double jeopardy; and the
Defendant specifically agrees that the imposition of any fine, restitution,
imprisonment, costs of imprisonment, or penalty (either judicial or administrative)
shall not be barred by the imposition of the forfeitures,` nor shall the imposition of
the forfeitures be barred by any such fine, restitution, imprisonment, costs of
imprisonment, or penalty (either judicial or administrative).

(c) Any requirement that the forfeitures must be commenced or completed at
or by any particular time, including but not limited to any time or date imposed by
a statute of limitations, any other statute, the doctrine of laches, or any
administration rule or regulation The Defendant further specifically agrees that
the Court may immediately enter a preliminary order of forfeiture in this criminal
proceeding consistent with this plea agreement and that it is not necessary to wait
for the formal sentencing of the Defendant for the entry of said order. .

VII. Collategll Consquences of Conviction

Defendant understands that Defendant is pleading guilty to a felony punishable by

a term of imprisonment exceeding one year. Therefore, no matter what sentence the Court

imposes (whether probation or any term of imprisonment), Defendant will be forbidden by

federal firearms laws from possessing any type of firearm in Defendant’s lifetime, unless

Defendant obtains relief pursuant to 18 U.S.C. § 925, or other appropriate federal statute

2.

The Defendant recognizes that pleading guilty may have consequences with

respect to the Defendant’s immigration status if the Defendant is not a citizen of the United

States Under federal law, abroad range of offenses are removable offenses If the Defendant is

not a United States citizen, conviction may result in the Defendant being removed from the

United States, denied citizenship, and denied admission to the United States in the future

` Removal and other immigration consequences are the subject of a separate proceeding

14

 

Case 3:17-cr-30090-|\/|.]R Document 65 Filed 10/18/18 Page 15 of 16 Page |D #138

Defendant understands that no one, including Defendant’s attorney or the Court, can predict to a
certainty the effect the guilty plea Will have on the Defendant’s immigration status Defendant is
nevertheless willing to plead guilty regardless of any immigration consequences that may occur,
even if the consequence is Defendant’s automatic removal from the United States

3. Defendant acknowledges that other collateral consequences are possible

VIII. Defendant’s Acknowledgements z

l. Defendant is fully satisfied with the representation received from defense counsel.
Defendant has reviewed the United States’ evidence and has discussed the United States’ case,
possible defenses and defense witnesses with defense counsel. Defendant’s attorney has
completely and satisfactorily explored all areas which Defendant has requested relative to the
United States’ case and possible defenses Defendant acknowledges having had adequate
opportunity to discuss the potential consequences of the guilty plea With defense counsel.
Defendant has had all of Defendant’s questions answered by defense counsel. Defendant agrees
that this Plea Agreement is not the result of any threats, duress or coercion. Defendant enters
this guilty plea freely, voluntarily, and lmowingly, because Defendant is in fact guilty.

2. By signing this Plea Agreement, Defendant certifies having read it (or that it has
been read to Defendant in a language that Defendant understands), Defendant has discussed the

terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.

15

 

Case 3:17-cr-30090-|\/|,.]R Document 65 Filed 10/18/18 Page 16 of 16 Page |D #139

IX.

No additional matters are in dispute

UNITED sTATEs oF AMERICA,

TE§E%E L. FENDERSON STEVEN D. WEINHOEFT

Defendant United States Attorney

 

 

 

Date; /9/// g'l/?,~:»/ g- i Date: t °/r 8;/2¢18'

16

 

